                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ABINGDON DIVISION

  UNITED STATES OF AMERICA )
                           )
  v.                       )                    CRIMINAL NO. 1:18-CR-00025-1
                           )
  SHAWN WAYNE FARRIS       )

                                               NOTICE

         Comes now the Defendant, Shawn Wayne Farris, by counsel, and gives notice of his intent

  to enter a plea of guilty without a plea agreement.

                                                        SHAWN WAYNE FARRIS

                                                        By: s/ Seth C. Weston, Esq.
                                                            Counsel

  Seth C. Weston, Esq.
  Law Office of Seth C. Weston, PLC
  313 Campbell Avenue SW
  Roanoke, Virginia 24016
  (O) (540) 342-5608
  (F) (540) 301-2209
  Email: seth@scwestonlaw.com
  Bar # 47523
  Counsel for Shawn Wayne Farris

                                         Certificate of Service

         I hereby certify that I electronically filed this motion on September 12, 2019, with the Clerk

  of the Court using the CM-ECMF system, which will electronically notice all counsel of record.

                                                        s/ Seth C. Weston
                                                        Counsel for Defendant




Case 1:18-cr-00025-JPJ-PMS Document 706 Filed 09/12/19 Page 1 of 1 Pageid#: 10900
